      Case 3:03-cv-00507-GMS Document 394 Filed 10/18/19 Page 1 of 4




 1 M. Kathryn Hoover, Principal Attorney, SBA 013266
     Stanley M. Pollack, Contract Attorney, SBA 011046
     NAVAJO NATION DEPARTMENT OF JUSTICE
 2   Post Office Drawer 2010
     Window Rock, Arizona 86515
 3   Telephone: (928) 871-7510
     Fax: (928) 871-7570
 4   khoover@nndoj.org
     smpollack@nndoj.org
 5 Alice E. Walker, Pro Hac Vice
     MEYER, WALKER, CONDON & WALKER, P.C.
 6 1007 Pearl Street, Suite 220
     Boulder, Colorado 80302
     Telephone: (303) 442-2021
 7
     Fax: (303) 444-3490
     awalker@mmwclaw.com
 8
     Attorneys for the Navajo Nation
 9

10
                            IN THE UNITED STATES DISTRICT COURT
11
                                  FOR THE DISTRICT OF ARIZONA
12

13      NAVAJO NATION,                      )
                                            )
14            Plaintiff,                    ) No. CV-03-00507-PCT-GMS
                                            )
15      v.                                  )
                                            ) NOTICE OF APPEAL
16      UNITED STATES DEPARTMENT OF         )
        THE INTERIOR, et al.,               )
17                                          )
              Defendants.                   )
18      ___________________________________ )
19

20

21

22
     Case 3:03-cv-00507-GMS Document 394 Filed 10/18/19 Page 2 of 4




 1         NOTICE is hereby given that the Navajo Nation, the Plaintiff in the above-

 2 captioned case, appeals to the United States Court of Appeals for the Ninth Circuit from

 3 the District Court’s Order (Doc. 385) dismissing this action and the Judgment of

 4 Dismissal in a Civil Case (Doc. 386), both dated August 23, 2019. This Notice is timely

 5 filed within sixty (60) days as required by Rule 4(a)(1)(B)(i) of the Federal Rules of

 6 Appellate Procedure.

 7         Respectfully submitted this 18th day of October, 2019.

 8

 9                                     By:    /s/Alice E. Walker
                                              Alice E. Walker
10
                                              M. Kathryn Hoover, SBA 013266
11                                            Stanley M. Pollack, SBA 011046
                                              NAVAJO NATION DEPARTMENT OF JUSTICE
12
                                              Alice E. Walker, Pro Hac Vice
13                                            MEYER, WALKER, CONDON & WALKER, P.C.

14                                            Attorneys for the Navajo Nation

15

16

17

18

19

20

21

22


                                                 1
     Case 3:03-cv-00507-GMS Document 394 Filed 10/18/19 Page 3 of 4




 1                                CERTIFICATE OF SERVICE
           I hereby certify that on October 18th, 2019, I electronically transmitted the
 2 attached NOTICE OF APPEAL to the Clerk’s Office using the CM/ECF System for
   filing and transmittal of a Notice of Electronic Filing to the following CE/ECF
 3 registrants:

 4 John B Weldon jbw@slwplc.com, bjj@slwplc.com
   Lauren James Caster lcaster@fclaw.com
 5 Robert B Hoffman (Terminated) rhoffman@somachlaw.com,
   cgarro@somachlaw.com, jestabrook@somachlaw.com
 6 Martin P Clare mclare@cycn-phx.com, usdc@cycn-phx.com
   Michael J Pearce mpearce@mpwaterlaw.com, rmaguire@mpwaterlaw.com
 7 Lisa Michelle McKnight lmm@slwplc.com, bjj@slwplc.com
   Mark A McGinnis mam@slwplc.com, ffb@slwplc.com
 8 Jay Michael Johnson jjohnson@cap-az.com, cvisconti@cap-az.com
   Dena Rosen Benjamin Dena.benjamin@azag.gov, AdminLaw@azag.gov
 9 Stuart Leslie Somach (Terminated) ssomach@somachlaw.com,
   cgarro@somachlaw.com, crivera@somachlaw.com
10 Kenneth Cary Slowinski kcslowinski@azwater.gov, sscantlebury@azwater.gov
   David E Lindgren dlindgren@downeybrand.com
11 Linus Serafeim Masouredis lmasouredis@mwdh2o.com, tkirkland@mwdh2o.com
   Kelly Brown kbrown@azag.gov
12 John Pendleton Carter, III jcarter@hkcf-law.com
   Charles T DuMars ctd@lrpa-usa.com, cjb@lrpa-usa.com, dml@lrpa-usa.com
13 Scott Lewis Shapiro sshapiro@downeybrand.com, nbigley@downeybrand.com
   Steven P Saxton ssaxton@downeybrand.com
14 Marcia L Scully mscully@mwdh2o.com, jmiyashiro@mwdh2o.com
   Gregory K Wilkinson Gregory.Wilkinson@bbklaw.com
15 Steven Bane Abbott sabbott@redwineandsherrill.com, fluna@redwineandsherrill.com
   Thomas K Snodgrass thomas.snodgrass@usdoj.gov, carla.valentino@usdoj.gov,
16 efile_nrs.enrd@usdoj.gov
   Karen Marie Kwon karen.kwon@coag.gov
17 Dana R Walsh dana.walsh@snwa.com, Theresa.drevetzki@lvvwd.com
   Joseph P Mentor, Jr mentor@mentorlaw.com
18 David Scott Johnson djohnson@cap-az.com, cvisconti@cap-az.com
   Joseph A Vanderhorst jvanderhorst@mwdh2o.com, gosorio@mwdh2o.com
19 Catherine M Stites cstites@mwdh2o.com, cnagai@mwdh2o.com,
   mboucher@mwdh2o.com
20 Steven M Anderson steve.anderson@bbklaw.com, lynda.byrd@bbklaw.com
   Melissa R Cushman melissa.cushman@bbklaw.com
21 Joanna M Smith jmsmith@iid.com, acmachado@iid.com, dml@lrpa-usa.com
   Jennifer Heim jheim@azwater.gov, jhreinsmoen@yahoo.com,
22 sscantlebury@azwater.gov


                                                2
     Case 3:03-cv-00507-GMS Document 394 Filed 10/18/19 Page 4 of 4




 1 Rita Pearson Maguire rmaguire@azlandandwater.com
   Amy Dora Ostdiek amy.ostdiek@coag.gov, amydostdiek@gmail.com,
 2 barb.scherer@coag.gov
   Adam Conner Kear akear@mwdh2o.com, mgagar@mwdh2o.com
 3 Christine Guerci-Nyhus cguerci@crc.nv.gov, cguerci@ag.nv.gov

 4
                                                 /S/Bonnie Ray
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


                                         3
